Title: To James Madison from Louis-André Pichon, 14 October 1803
From: Pichon, Louis-André
To: Madison, James


à Georgetown le 21. Vendemiaire an 12. (14. 8bre. 1803)
Le Soussigné, a qui monsieur le Secrétaire d’Etat a bien voulu donner communication des démarches faites par le ministre de sa majesté Catholique près des Etats-Unis, rélativement au Traité par lequel la République Française a cédé la Louisiane aux Etats-Unis, croit devoir à son Gouvernement, ainsi qu’au Gouvernement Américain, de présenter à Mr: Madison les observations dont ces démarches, en tant qu’elles attaquent les droits et même la dignité du Gouvernement français, lui ont paru susceptibles.
La Cour de Madrid d’après les notes de son ministre, considère la cession faite par la france aux Etats Unis, comme irrégulière et invalide. 1°. par-ce-que la france avait renoncé au droit d’aliéner les territoires en question. 2°. par-ce-que le Traité de St. Ildephonse, par lequel l’Espagne a rétrocédé à la France ces territoires, n’a pas été exécuté entièrement quant à la reconnaissance du Roi d’Etrurie, reconnaissance, qui était une des conditions de la rétrocession à la charge de la france.
Sur le prémier point, le Soussigné observera que le Traité de St. Ildephonse, rétrocéde la Louisiane en toute Souveraineté et sans limitation aucune, quant au domaine futur de la France. Pour opérer une limitation aussi essentielle que celle qu’invoque la Cour de Madrid, il n’aurait rien moins fallu, d’après la nature des contrats en général, et des Traités en particulier, qu’une Stipulation insèrée à cet effet dans le Traité lui même. Une promesse faite quinze mois après la Signature de ce pacte, et qui a pu d’un côté être concédée aux Sollicitations d’une des parties contractantes, et de l’autre dictée par des dispositions qui existaient alors dans l’autre partie, mais que des circonstances ulterieures pouvaient changer; une pareille promesse, ne peut créer en faveur de l’Espagne, un droit tel qu’elle puisse taxer d’invalidité les transactions qui l’ont contrariée. La prétention contraire tendrait certainement à confondre tous les principes relatifs à la nature des obligations et détruirait la solemnité des Traités. Ces raisonnemens généraux recevraient une nouvelle force des circonstances particulières aux différens Etats en matière de Pactes; mais le soussigné n’entrera point dans l’examen de ces circonstances, persuadé que les principes généraux repoussent suffisamment les prétentions de la Cour de Madrid.
Sur le Second point, les objections de cette Cour ne paraissent pas au Soussigné être mieux fondées. Il est connu que le Roi d’Etrurie a été placé sur le trône depuis le Traité de St. ildephonse. On est fondé à penser que sa Majesté Catholique a été satisfaite, depuis cette époque, des mesures et des efforts employés par la France pour faire reconnaitre par les autres Etats, le titre de ce Prince. C’est du moins ce que l’on conclut de faits à la connaissance de tout le monde. Dans le Traité d’Amiens conclu le 27 mars 1802. la Grande Bretagne n’a pas reconnu le Roi d’Etrurie. Malgré le silence de la cour de Londres dans une occasion aussi Solemnelle, celle de Madrid a ordonné, dans le mois d’octobre suivant, la remise de la Colonie à la France, comme le prouve la cédule Royale que le Soussigné a reçue et exhibée à Mr. Madison, cédule qui, au sçu de tout le monde, a été expédiée depuis longtems à Mr: le Capitaine Général de la Louisiane, lequel a envoyé le marquis de casa salvo [sic] à la Nouvelle Orléans pour en surveiller l’exécution.
À ces observations concluantes, le soussigné ajoutera que la cour de madrid a pu être instruite, dans le cours du mois de février dernier par son ministre près des Etats-Unis, que le Gouvernement américain envoyait à Paris un ministre Extraordinaire à l’effet de négocier auprès du Gouvernement français, l’acquisition de la Nouvelle Orléans. Si la Cour de Madrid avait vu dans l’objet de cette mission une atteinte portée à ses droits, qui l’empêchait, instruite d’aussi bonne heure, d’en prévenir le ministre des Etats-Unis à Paris et le Gouvernement français, et d’interposer, avant la conclusion du Traité, son intervention Sous une forme propre à la Suspendre? Il ne parait pas que cette Cour ait fait à Paris des démarches de cette nature. La Supposition en est incompatible avec les instructions que le Soussigné a reçues de son Gouvernement d’accélérer de tout son pouvoir l’exécution du Traité conclu, le 30. Avril dernier, entre la République française et les Etats-Unis.
Le soussigné espère donc, que le Gouvernement américain ne verra dans les démarches de la Cour de Madrid pour entraver l’exécution de ce Traité, que des raisonnemens spécieux et procédera à cette exécution avec le même empressement que le Gouvernement français a mis de Son côté. Le soussigné a reçu les ordres nécessaires pour échanger les ratifications et pour opérer la prise de possession de la Louisiane par la france et son transport aux Etats-Unis. Il ne présume pas que la cour de Madrid veuille s’opposer à l’exécution des prémiers ordres. Cette Supposition serait aussi contraire à sa loyauté comme qu’à la dignité du Gouvernement Français. En tout cas, aussitôt les ratifications échangées, le soussigné procédera sans delai, de concert avec le commissaire nommé à cet effet par le prémier Consul, à la remise de la Colonie, aux personnes que le Président des Etats-Unis nommera pour en prendre possession.
Le Soussigné à l’honneur de prier Mr: Madison de soumettre à Mr: le Président des Etats-Unis, le contenu de la présente note, qui a pour objet de ne pas laisser les imputations lancées par le ministre d’Espagne contre le Gouvernement français sans réponse. Le Soussigné prie en même tems Mr. Madison de recevoir l’assurance de son respect et de sa haute consideration.
L. A. Pichon
 
Condensed Translation
Owes to his own as well as to the American government some observations on the measures of the Spanish minister to the U.S. relative to the treaty by which France ceded Louisiana to the U.S. According to its minister’s notes, Spain considers the cession of Louisiana by France to the U.S. irregular and invalid (1) because France had renounced the right to transfer the territories in question and (2) because the Treaty of San Ildefonso, by which these territories were retroceded by Spain to France, was not executed in regard to the recognition of the king of Etruria.
As to the first point, observes that the Treaty of San Ildefonso retrocedes Louisiana with all sovereign powers and without any limitation whatsoever as to the future domain of France. To have effected such a limitation would have necessitated nothing less than a stipulation in the treaty itself. A promise made fifteen months after the signing of the treaty cannot create in Spain’s favor a right to declare invalid the transactions that have vexed it. To decide otherwise would confuse all the principles relative to the nature of obligations and would destroy the solemnity of treaties. Is persuaded that these general principles are enough to repel the claims of Spain in this matter.
Concerning the second point, the objections of Spain seem little better founded. The king of Etruria was placed on the throne after the signing of the Treaty of San Ildefonso. Spain should be satisfied with the efforts of France to persuade other states to recognize the king. In the Treaty of Amiens, signed 27 Mar. 1802, Great Britain did not recognize the king of Etruria. Despite this, Spain ordered the delivery of Louisiana to France the following October. This is proved by the royal memorandum received by Pichon and exhibited to JM, which was sent some time ago to the captain general of Louisiana, who deputed the marquis de Casa Calvo to New Orleans to survey its execution.
In addition, the Spanish minister to the U.S. knew last February that the U.S. was sending a minister plenipotentiary to Paris to negotiate the acquisition of New Orleans. Thus alerted, what prevented Spain from warning the U.S. minister at Paris and the French government and intervening to suspend the negotiations? It does not appear that Spain took any steps of that nature in Paris, as is proved by the instructions from France received by Pichon to hasten with all his ability the execution of the treaty of 30 Apr. 1803.
Hopes therefore that the U.S. government will see in Spain’s efforts to impede the execution of the treaty only specious reasoning and will proceed to its execution with the same alacrity shown by France. Has received the orders necessary to exchange ratifications as well as those required to take possession of Louisiana and transfer it to the U.S. Thus, as soon as the ratifications are exchanged, he is ready to turn over this possession to those persons designated by the U.S. president to receive it. Requests that JM submit this note to the president.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (NHi: Livingston Papers). RC in a clerk’s hand, signed by Pichon.



   
   See Yrujo to JM, 4 and 27 Sept. 1803.


